           Case 7:19-cv-01900-LSC Document 1 Filed 11/21/19 Page 1 of 9                    FILED
                                                                                  2019 Nov-21 PM 04:07
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                             WESTERN DIVISION

QUIENTESSA STOWE,                              )
                                               )
      Plaintiff,                               )     Civil Action No.:
                                               )
v.                                             )
                                               )
VALOR HOSPITALITY PARTNERS,                    )
LLC d/b/a EMBASSY SUITES                       )     JURY TRIAL DEMANDED
DOWNTOWN TUSCALOOSA,                           )
                                               )
      Defendant.                               )

                                   COMPLAINT

                               NATURE OF CLAIM

      Plaintiff asserts this claim under Title I of the Americans with Disabilities

Act, 42 U.S.C. § 12111 et seq., as amended by the ADA Amendments Act of 2008,

(collectively the “ADA”) to address disability discrimination in the terms and

conditions of her employment with the Defendant. In particular, this lawsuit arises

out of the Defendant’s decision to terminate the Plaintiff based solely on her

disability, without undertaking any attempt to accommodate the same.

                          JURISDICTION AND VENUE

      1.      Jurisdiction is conferred upon this Court by virtue of 42 U.S.C. §

12111 and 28 U.S.C. §§ 1331 and 1343.

      2.      Venue in this Court is appropriate for all causes of action stated herein
           Case 7:19-cv-01900-LSC Document 1 Filed 11/21/19 Page 2 of 9




pursuant to 42 U.S.C. § 12117(a), 42 U.S.C. § 2000E-5(f)(3), and 28 U.S.C § 1391

because the Defendant does business within this District and all employment

practices which give rise to this action occurred within this District.

                                      PARTIES

      3.      Plaintiff Quientessa Stowe (“Stowe”) is an individual over the age of

19 years, residing in Tuscaloosa County, Alabama.

      4.      At all relevant times, Plaintiff Stowe was a “qualified employee” as

defined by 42 USC § 12111(8) of the ADA. Stowe had performed all of the

essential functions of her job prior to her hospitalization for a suicide attempt and

with any reasonable accommodation could have continued to perform all such

functions.

      5.      Defendant Valor Hospitality Partners, LLC d/b/a Embassy Suites

Downtown Tuscaloosa, (“Embassy Suites Tuscaloosa”) is a foreign corporation

registered in Atlanta, Georgia and doing business in Tuscaloosa County, Alabama

at 2410 University Blvd., Tuscaloosa, AL 35401, the facility at which Stowe was

employed.

      6.      Defendant Embassy Suites Tuscaloosa was a “covered” employer as

defined in 42 USC § 12111(5)(A) of the ADA at all relevant times. Defendant has

had over 15 employees working for it at all relevant times.

                      ADMINISTRATIVE PROCEEDINGS



                                           2
           Case 7:19-cv-01900-LSC Document 1 Filed 11/21/19 Page 3 of 9




      7.      Stowe has timely and fully complied with all prerequisites for

administrative exhaustion required for jurisdiction in this court under the ADA and

thus all conditions precedent to this lawsuit within the meaning of Rule 9(c) of the

Fed. R. Civ. Pro. have been performed or have otherwise occurred.

      8.      In particular, Stowe filed a charge of discrimination, which is attached

hereto as Exhibit A, with the Equal Employment Opportunity Commission on

December 11, 2018 and within 180 days of the complained of action. Stowe then

received her Right to Sue notice, which is attached hereto as Exhibit B, from the

Equal Employment Opportunity Commission on August 23, 2019. This lawsuit is

timely filed within 90 days of that notice.

                             STATEMENT OF FACTS

      9.      Plaintiff was employed by the Defendant on or about March 23, 2018

in Tuscaloosa, Alabama in the position of room attendant.

      10.     Plaintiff was terminated by Defendant on or around June 29, 2018.

      11.     At all times relevant hereto, Plaintiff was qualified for the position of

room attendant.

      12.     As a room attendant, Plaintiff was responsible for, among other

things, performing housekeeping duties in the hotel rooms.

      13.     Prior to Defendant hiring Plaintiff, she informed Defendant of her

medical conditions, which include depression/bipolar disorder as well as a seizure



                                           3
         Case 7:19-cv-01900-LSC Document 1 Filed 11/21/19 Page 4 of 9




condition.

      14.    On or around June 26, 2018, Plaintiff suffered from a depressive

episode during which she attempted to take her own life. Plaintiff was hospitalized

and unable to communicate with her employer.

      15.    During this depressive episode, Plaintiff was substantially limited in

many major life functions, including, but not limited to, caring for one’s self.

      16.    Plaintiff clearly qualifies as an individual with a disability under the

ADA. Furthermore, Defendant regarded Plaintiff as having such an impairment.

      17.    Plaintiff’s co-worker, LaQuinta Taylor, informed Defendant of

Plaintiff’s suicide attempt and hospitalization on or around June 26, 2018.

      18.    Defendant was aware of Plaintiff’s hospitalization, and Defendant was

informed by Ms. Taylor that Plaintiff would require an accommodation of

temporary leave. Ms. Taylor told management that Plaintiff would be out for a

little while due to her hospitalization and need for recovery.

      19.    Despite this knowledge, Defendant left Plaintiff’s name on the

schedule and chose not to make any efforts to reasonably accommodate Plaintiff.

      20.    With such a reasonable accommodation, Plaintiff could perform all

the essential functions of her job.

      21.    Defendant was also informed on or around June 27, 2018 that Plaintiff

was still in the hospital. Plaintiff’s children brought a doctor’s note to Defendant



                                          4
         Case 7:19-cv-01900-LSC Document 1 Filed 11/21/19 Page 5 of 9




and informed Defendant that Plaintiff would not be at work.

      22.    Defendant again failed to engage in interactive process to reasonably

accommodate Plaintiff despite the fact that there were clearly reasonable

accommodations available for Plaintiff’s disability.

      23.    A short-term leave of absence was not unduly burdensome for

Defendant and had been provided previously for employees, including for Plaintiff

herself when she had to care for a family member.

      24.    Plaintiff also had vacation time available, which Defendant did not

even consider allowing her to use as a reasonable accommodation.

      25.    Instead, on or around June, 29, 2018, Defendant terminated Plaintiff’s

employment for “voluntary job abandonment”. Defendant never offered Plaintiff

any reasonable accommodation.

      26.    This is clearly a pre-textual reason as Plaintiff did not have the

capacity to voluntarily abandon anything at the time of her termination. Defendant

was well aware of Plaintiff’s hospitalization and her inability to call out of work

personally. Her co-worker and her children informed Defendant of her inability to

work so she was in no way a no call-no show as Defendant alleges.

      27.    Defendant was also aware from the beginning of Plaintiff’s

hospitalization that she would need to be taken off the schedule and she would be

out for at least a few days. However, Defendant purposefully chose not to remove



                                         5
         Case 7:19-cv-01900-LSC Document 1 Filed 11/21/19 Page 6 of 9




her from the schedule in order to create a pre-textual reason to terminate Plaintiff

based on her disability.

      28.    Plaintiff learned of the termination approximately one week later.

After previously bringing in some of her medical documentation from her

hospitalization, at which time she was not informed she had been terminated,

Plaintiff communicated to Defendant that she would be able to resume work and

was told she had been terminated. She was also denied the opportunity to re-apply

for any positions with Defendant.

      29.    Defendant discriminated against Plaintiff based on her disability by

not providing her a reasonable accommodation and by terminating her immediately

following her suicide attempt.

                                      COUNT I
                           ADA: Disability Discrimination

      30.    Plaintiff adopts and re-alleges each and every allegation contained in

paragraphs 1-29 as if fully set out herein.

      31.    Plaintiff is a disabled person as defined by the ADA in that (a) she has

a physical impairment that substantially limits a major life function; (b) she has a

record of such impairment; and/or (c) she is regarded as having such an

impairment. Plaintiff did in fact have a physical impairment related to her

bipolar/depression, has a record of such impairment, and was regarded as having



                                              6
         Case 7:19-cv-01900-LSC Document 1 Filed 11/21/19 Page 7 of 9




such impairment by Defendant.

       32.    Plaintiff’s disability is permanent, and at the time of Plaintiff’s

termination in June of 2018, Defendant knew that Plaintiff was disabled.

       33.    Plaintiff was able to perform the essential job functions of her position

with Defendant provided Plaintiff received any reasonable accommodation.

       34.    Defendant could have provided Plaintiff with an accommodation

without any undue hardship to Defendant or Plaintiff, but Defendant chose not to

do so. On Plaintiff’s behalf, Ms. Taylor, Plaintiff’s co-worker, tried to engage the

Defendant in an interactive process regarding accommodating Plaintiff’s disability,

but Defendant did not so engage. They failed to acknowledge or discuss

accommodations for Plaintiff’s disability.

       35.    Defendant could have easily complied with Plaintiff’s need for short-

term leave, but instead chose to discriminate against Plaintiff because of her

disability and, in express violation of the ADA, terminate Plaintiff because of her

disability.

       36.    In deciding to terminate Plaintiff rather than accommodate her

disability, Defendant was motivated by an intent to discriminate against Plaintiff

with a long-term impairment/disability.

       37.    As the direct and proximate result of the Defendant’s actions set forth

above, Plaintiff has suffered lost wages; health related costs/benefits; loss of the



                                           7
           Case 7:19-cv-01900-LSC Document 1 Filed 11/21/19 Page 8 of 9




opportunity to engage in the gainful employment with this Defendant; humiliation,

embarrassment, and loss of self-esteem; adverse health effects; and loss of time

and money in endeavoring to protect herself from Defendant’s unlawful

discrimination, including the costs and reasonable attorney’s fees of this action.

      38.      The Defendant willfully violated the ADA or with reckless disregard

for whether its actions were prohibited such that an award of punitive damages is

appropriate.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter judgment in her favor and against the Defendant and award Plaintiff:

      A)       Backpay;

      B)       Compensatory damages for loss of wages, loss of benefits, mental

               anguish, emotional distress, embarrassment, both past and future;

      C)       Injunctive Relief;

      D)       Punitive damages;

      E)       Pre-judgment interest;

      F)       Reasonable attorney’s fees and costs; and

      G)       Such other legal or equitable relief as may be appropriate to effectuate

               the purposes of the ADA or to which she may be entitled.




                                           8
       Case 7:19-cv-01900-LSC Document 1 Filed 11/21/19 Page 9 of 9




DATED this 21st day of November, 2019.

                                             Respectfully Submitted,

                                             /s/ Hillary V. Keller
                                             Hillary V. Keller (ASB-1136-K15F)
                                             2121 14th Street
                                             Tuscaloosa, Alabama 35401
                                             Telephone: (205) 523-0464
                                             Fax: (205) 344-6188
                                             Email: hkeller@hardinhughes.com

                                             /s/ Charles A. Hardin
                                             Charles A. Hardin (ASB-9519-R67C)
                                             2121 14th Street
                                             Tuscaloosa, Alabama 35401
                                             Telephone: (205) 523-0462
                                             Fax: (205) 344-6188
                                             Email: chardin@hardinhughes.com

                                             Attorneys for Plaintiff


                                   Jury Demand

                        Plaintiff demands trial by struck jury.



     Defendant's Address:
     Valor Hospitality Partners, LLC
     c/o CT Corporation System
     2 North Jackson Street, Suite 605
     Montgomery, AL 36104




                                         9
